 



EXHIBIT 10.62

THE GYMBOREE CORPORATION
RESTRICTED STOCK AWARD NOTICE
2004 EQUITY INCENTIVE PLAN

     The Gymboree Corporation (the “Company”) hereby grants to Participant a
Restricted Stock Award (the “Award”) for shares of the Company’s Common Stock.
The Award is subject to all the terms and conditions set forth in this
Restricted Stock Award Notice (the “Award Notice”) and in the Restricted Stock
Award Agreement and the Company’s 2004 Equity Incentive Plan (the “Plan”), which
are attached to and incorporated into the Award Notice in their entirety.

     
Participant:
  Blair W. Lambert
 
   
Grant Date:
  January 10, 2005
 
   
Vesting Commencement Date:
  January 10, 2005
 
   
Number of Shares:
  50,000
 
   
Fair Market Value Per Share on Grant Date:
  $12.60
 
   
Vesting Schedule:
  1/2 of the shares subject to the Award will vest and the restrictions thereon
shall lapse on the second anniversary of the Vesting Commencement Date.
 
   
 
  1/48th of the shares subject to the Award will vest and the restrictions
thereon shall lapse monthly thereafter over the next two years.

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, the Award Notice, the Restricted
Stock Award Agreement and the Plan. Participant further acknowledges that as of
the Grant Date, the Award Notice, the Restricted Stock Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.

     
THE GYMBOREE CORPORATION
  PARTICIPANT
 
   
-s- Lisa Harper [f04665f0466500.gif]
   

                                                              
By: Lisa Harper
  Blair W. Lambert
Its: Chief Executive Officer / Chairman
  Taxpayer ID:                                         

  Address: 3128 Vichy Avenue

                 Napa, CA 94558

 
o Check Box if Not Legally Married
Attachments:
  PARTICIPANT’S SPOUSE
1. Restricted Stock Award Agreement
   
2. 2004 Equity Incentive Plan
                                                              
3. Plan Summary
                      Signature
 
  Print Name:                                         

 



--------------------------------------------------------------------------------



 



THE GYMBOREE CORPORATION
2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

     Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and
this Restricted Stock Award Agreement (this “Agreement”), The Gymboree
Corporation (the “Company”) has granted you a Restricted Stock Award (the
“Award”) under its 2004 Equity Incentive Plan (the "Plan”) for the number of
shares of the Company’s Common Stock indicated in your Award Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

     The details of the Award are as follows:

1. Vesting

     The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as "Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”). The Award will terminate and the Shares will be
subject to forfeiture upon your Termination of Service as set forth in Section
2.

2. Termination of Award upon Termination of Service

     Upon your Termination of Service, any portion of the Award which has not
vested as provided in Section 1 will immediately terminate. Unless the Plan
Administrator determines otherwise prior to your Termination of Service, all
Unvested Shares shall immediately be forfeited upon your Termination of Service
without payment of any further consideration to you. Notwithstanding Section 7.6
of the Plan, for purposes of the Award and this Agreement, a termination of your
employment as the Company’s Chief Operating Officer will be deemed a Termination
of Service.

3. Consideration for Award

     Consideration has been paid by you to the Company for the Award in the form
of services rendered.

4. Securities Law Compliance

     4.1 You represent and warrant that you (a) have been furnished with a copy
of the Plan and all information which you deem necessary to evaluate the merits
and risks of receipt of the Shares, (b) have had the opportunity to ask
questions and receive answers concerning

 



--------------------------------------------------------------------------------



 



the information received about the Shares and the Company, and (c) have been
given the opportunity to obtain any additional information you deem necessary to
verify the accuracy of any information obtained concerning the Shares and the
Company.

     4.2 You hereby agree that you will in no event sell or distribute all or
any part of the Shares unless (a) there is an effective registration statement
under the Securities Act and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the SEC and has
not represented to you that it will so register the Shares.

     4.3 You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act (the “Acts”) and that the Shares have not been
registered under any of the Acts and therefore cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

     4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

5. Transfer Restrictions

     5.1 Restrictions on Transfer. Shares will not be sold, transferred,
assigned, encumbered or otherwise disposed of in contravention of the provisions
of this Agreement. Except as otherwise provided in this Agreement, such
restrictions on transfer, however, will not apply to (a) a gratuitous transfer
of the Shares, provided, and only if, you obtain the Company’s prior written
consent to such transfer, (b) a transfer of title to the Shares effected
pursuant to your will or laws of intestate succession, or (c) a transfer to the
Company in pledge as a security for any purchase-money indebtedness incurred by
you in connection with the acquisition of the Shares.

     5.2 Transferee Obligations. Each person (other than the Company) to whom
the Shares are transferred by means of one of the permitted transfers specified
in Section 5.1 must, as a condition precedent to the validity of such transfer,
acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement, to the same extent the Shares would be so subject
if retained by you.

6. Section 83(b) Election for Award

     You understand that under Section 83(a) of the Code, the excess of the Fair
Market Value of the Unvested Shares on the date the forfeiture restrictions
lapse over the purchase

-2-



--------------------------------------------------------------------------------



 



price, if any, paid for such Shares will be taxed, on the date such forfeiture
restrictions lapse, as ordinary income subject to payroll and withholding tax
and tax reporting, as applicable. For this purpose, the term “forfeiture
restrictions” means the right of the Company to receive back any Unvested Shares
upon termination of your employment or services with the Company or a Related
Company. You understand that you may elect under Section 83(b) of the Code to be
taxed at the time the Unvested Shares are acquired, rather than when and as the
Unvested Shares cease to be subject to the forfeiture restrictions. Such
election (an “83(b) Election”) must be filed with the Internal Revenue Service
within 30 days from the Grant Date of the Award. Even if the Fair Market Value
of the Unvested Shares on the Grant Date equals the purchase price, if any, (and
thus no tax is payable), you must file the election within the 30-day period to
avoid the risk of adverse tax consequences in the future.

     You understand that there is a risk the Internal Revenue Service might
challenge the Company’s determination of the Fair Market Value of the Shares, in
which case you will be deemed to have received more ordinary income than
originally estimated. You also understand that (a) you will not be entitled to a
deduction for any ordinary income previously recognized as a result of the 83(b)
Election if the Unvested Shares are subsequently forfeited to the Company, and
(b) the 83(b) Election may cause you to recognize more ordinary income than you
would have otherwise recognized if the Internal Revenue Service determines that
the value of the Unvested Shares on the date the Shares are transferred is
higher than the Fair Market Value of the Shares on that date as determined by
the Company and/or the value of the Unvested Shares subsequently declines.

     THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE. You further understand that an additional copy of
such election form should be filed with your federal income tax return for the
calendar year in which the date of this Agreement falls. You acknowledge that
the foregoing is only a summary of the federal income tax laws that apply to the
receipt of the Unvested Shares under this Agreement and does not purport to be
complete. YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE,
AND THE TAX CONSEQUENCES OF YOUR DEATH.

     You agree to execute and deliver to the Company with this Agreement a copy
of the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A. You further agree that you will execute and
deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if you chooses to make such an election.

-3-



--------------------------------------------------------------------------------



 



7. Book Entry Registration of the Shares

     The Company will issue the Shares by registering the Shares in book entry
form with the Company’s transfer agent in your name and the applicable
restrictions will be noted in the records of the Company’s transfer agent in the
book entry system. No certificate(s) representing all or a part of the Shares
may be issued until the Shares become Vested Shares.

8. Stop-Transfer Notices

     You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.

9. Independent Tax Advice

     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

10. Withholding and Disposition of Shares

     As a condition to the removal of restrictions from your Vested Shares
registered in book entry form with the Company’s transfer agent, you agree to
make arrangements satisfactory to the Company for the payment of any federal,
state, local or foreign withholding tax obligations that arise either upon
receipt of the Shares or as the forfeiture restrictions on any Shares lapse.
Notwithstanding the previous sentence, you acknowledge and agree that the
Company and any Related Company has the right to deduct from payments of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect the Award.

11. General Provisions

     11.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

-4-



--------------------------------------------------------------------------------



 



     11.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

     11.3 Cancellation of Shares. If the Company or its assignees exercises the
Company’s forfeiture rights in accordance with the provisions of this Agreement,
then, from and after such time, the person from whom such Shares are to be
forfeited will no longer have any rights as a recipient of such Shares, such
Shares will be deemed forfeited in accordance with the applicable provisions of
this Agreement, and the Company or its assignees will be deemed the owner and
recipient of such Shares, whether or not the certificates therefor have been
delivered as required by this Agreement.

     11.4 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.

     11.5 Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

     11.6 Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.

     11.7 No Employment or Service Contract. Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.

     11.8 Shareholder of Record. You will be recorded as a shareholder of the
Company and will have, subject to the provisions of this Agreement and the Plan,
all the rights of a shareholder with respect to the Shares.

     11.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

     11.10 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of California.

-5-